Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note
Applicant’s response filed on 01/04/2022 has been fully considered.  Claims 1, 14, 17 and 28 are amended, claims 29-41 are canceled, and claims 1-28 and 42-44 are pending.  Currently, claims 42-44 are withdrawn from consideration as non-elected invention.
Previous Claim Objection and prior art rejection under 35 USC § 102 have been withdrawn in view of Applicant’s amendments and comments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 and 16-27 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (WO 2014/203507).
Claims 1, 2 and 17:  Watanabe teaches a transfer film comprising a matte release film and a transfer layer with a hard coat layer arranged on the matte release film and detachable from the matte release film, wherein a matte layer or a matte {instant claim 2} is molded on the matte release film on its side facing the transfer layer, and the hard coat layer comprises a structuring which has a structure complementary to the matte layer or the matte release layer (abstract, Figs. 1 and 3, [0016], [0018], [0027], [0033], [0050] and [0051)).  The matte release film meets the claimed carrier film, the transfer layer meets the claimed transfer ply, the hard coat layer meets the claimed top coat, and the matte layer/matte release layer meets the claimed master structure or structured varnish.
With respect to the claimed gloss value {instant claim 17}, the experimental modification of this prior art in order to ascertain optimum operating conditions fails to render applicants’ claims patentable in the absence of unexpected results.  In re Aller, 105 USPQ 233.  One of ordinary skill in the art would have been motivated to adjust the gloss value of the hard coat layer so as to control the surface appearance property of the layer.  A prima facie case of obviousness may be rebutted; however, where the results of the optimizing variable, which is known to be result-effective, are unexpectedly good.  In re Boesch and Slaney, 205 USPQ 215.
Watanabe further teaches the matte layer and the matte release layer comprise a matting agent having an average particle size of 0.01-50 µm ([0018] and [0051]).  The matting agent meets the claimed structure giving particle.  The claimed particle size ranges of the structure giving particles are included within 0.01-50 µm.  With respect to the claimed particle size distribution, the experimental modification of this prior art in order to ascertain optimum operating conditions fails to render applicants’ claims patentable in the absence of unexpected results.  In re Aller, 105 USPQ 233.  One of ordinary skill in the art would have been motivated to adjust the particle size distribution, In re Boesch and Slaney, 205 USPQ 215.
Claim 3:  Watanabe teaches the thickness of the matte layer is 2-15 µm [0018].  The current specification discloses, ideally, the thickness of the structured varnish is 0.1-10 µm (page 16, line 27).  Since the thickness of the matte layer corresponds with the thickness of the structured varnish, and the main component of the two are substantially identical, it can be interpreted that the matte layer would be self-supporting.
Claim 4:  Watanabe teaches the matte release film further comprises a base film on the matte layer [0017].
Claim 5:  In terms of thickness and main components, the hard coat layer and matte layer of Watanabe are substantially identical to the claimed top coat and structured varnish, respectively; therefore, it can be interpreted that upon making the transfer film homogeneous surface structure at least in areas would be formed.
Claim 6
Claims 7 and 8:  Watanabe teaches the matte layer mainly comprises acrylic urethane resin, polyester urethane resin or acrylic polyol resin ([0019] and [0020]).  It is well established that these resins are not known to be reactive; thus it can be interpreted that the matte layer would be chemically inert.  With respect to instant claim 8, it is well established that urethane is a reaction product of an isocyanate group and a hydroxyl group.
Claims 9-11:  Watanabe teaches polymeric type acrylate or methacrylate {instant claim 11} and a crosslinking reaction product of isocyanate/polyol resin or epoxy resin/amine are the resin forming the hard coat layer [0027].  The polymeric type acrylate or methacrylate meets the claimed cobinder, and the crosslinking reaction product of isocyanate/polyol resin meets the claimed polyurethane in instant claim 10.  With respect to the molecular weight value {instant claim10}, the experimental modification of this prior art in order to ascertain optimum operating conditions fails to render applicants’ claims patentable in the absence of unexpected results.  In re Aller, 105 USPQ 233.  One of ordinary skill in the art would have been motivated to adjust the molecular weight in order to control the weather resistance property of the layer.  A prima facie case of obviousness may be rebutted; however, where the results of the optimizing variable, which is known to be result-effective, are unexpectedly good.  In re Boesch and Slaney, 205 USPQ 215.
Claim 12:  Watanabe teaches the hard coat layer is formed from a resin that can be crosslinked by irradiation [0027].
Claim 13
Claim 14:  Watanabe teaches the hard coat layer comprises a polyethylene wax [0029].
Claim 16:  Watanabe teaches the hard coat layer is formed from a resin that can be crosslinked by irradiation with UV ray [0027].
Claim 18:  Watanabe teaches the hard coat layer comprises polytetrafluoroethylene powder [0029].
Claim 19:  With respect to the claimed elongation value, the experimental modification of this prior art in order to ascertain optimum operating conditions fails to render applicants’ claims patentable in the absence of unexpected results.  In re Aller, 105 USPQ 233.  One of ordinary skill in the art would have been motivated to adjust the elongation value of the hard coat layer so as to control the surface cracking property of the layer.  A prima facie case of obviousness may be rebutted; however, where the results of the optimizing variable, which is known to be result-effective, are unexpectedly good.  In re Boesch and Slaney, 205 USPQ 215.
Claim 20:  Watanabe teaches the transfer film has a temperature of resistance of upto 200 °C [0007].
Claim 21:  It is well established that the materials used to form the hard coat layer of Watanabe, (i.e., polyacrylate, polymethacrylate or urethane) are generally soft to a touch.
Claim 22:  With respect to the claimed pencil hardness value, the experimental modification of this prior art in order to ascertain optimum operating conditions fails to render applicants’ claims patentable in the absence of unexpected results.  In re Aller, 105 USPQ 233.  One of ordinary skill in the art would have been motivated to adjust the In re Boesch and Slaney, 205 USPQ 215.
Claim 23:  Watanabe teaches the transfer film further comprises a release layer between the hard coat layer and the matte layer (Fig. 1 and [0021]).  The release layer meets the claimed detachment layer.
Claim 24:  Watanabe teaches the transfer film comprises a primer layer on the topcoat facing away from the matte release film (Fig. 1 and [0030]).  The primer layer meets the claimed intermediary layer.
Claim 25:  Watanabe teaches the primer layer contains acrylic polyol [0030].  It is well established that an acrylic polyol is generally a crosslinkable material.
Claim 26:  Watanabe teaches the primer layer has a thickness ranging from 0.5µm to 10µm [0030].
Claim 27:  Watanabe teaches the transfer film further comprises a decorative layer and an adhesive layer (Fig. 1, [0031] and [0032]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al (WO 2014/203507) as applied to claim 1 above, and further in view of Gasworth (US 2017/0311385 A1).
Watanabe teaches the claimed invention as set forth above.
Claim 15:  Watanabe teaches the claimed invention except that the hard coat layer can be made of polyacrylate/polymethacrylate and urethane instead of silicone.  .

Allowable Subject Matter
Claim 28 is allowed.  Watanabe fails to teach the claimed haptic varnish.

Response to Arguments
Applicant’s arguments with respect to claims 1-27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s argument is based on that Watanabe does not comprise structure-giving particles, wherein approximately 50-80% of the structure-giving particles are between 2 µm and 4 µm in size and the remaining 20-50% are formed from larger particles, wherein the size of the larger particles is between 6 µm and 15 µm.  Further, Watanabe does not disclose a gloss level of between 20 and 60.  These arguments are not persuasive for the following reasons.
Watanabe expressly teaches the matte layer and the matte release layer contain matting agents {meet the claimed structure giving particles} having an ave. particle size of 0.01-50 µm.  The claimed particle size ranges 2-4 µm and 6-15 µm are taught by Watanabe.  Even though Watanabe does not expressly teach the claimed particle size 
Watanabe teaches the matte layer or the matte release layer is molded on the matte release film on its side facing the transfer layer, and the hard coat layer comprises a structuring which has a structure complementary to the matte layer or the matte release layer ([0018], [0033] and [0054]).  Even though Watanabe does not expressly teach the claimed gloss value, a person of ordinary skill in the art would be able to reach such value upon experimental modifications, and the current specification fails to show unexpected results.  Thus, an ordinary skill in the art would have been motivated to adjust the gloss value, and the motivation would be to control the surface appearance property of the layer.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETELHEM SHEWAREGED whose telephone number is (571)272-1529. The examiner can normally be reached Monday -Friday 7am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



BS
February 25, 2022
/BETELHEM SHEWAREGED/
Primary Examiner
Art Unit 1785